Exhibit 10.3

 

TO:    Stephen Quennoz FROM:    Peggy Fowler DATE:    May 6, 2008 RE:   
Employment Agreement

As we have discussed, in consideration for your excellent management of the
Trojan decommissioning matters and the dry cask storage for the spent fuel, PGE
is willing to make the following commitment to you under the terms and
conditions described below:

The Company will continue to employ you through the end of March, 2013. This
commitment does not guarantee that your employment will be in your current
position, or at your current rate of pay, but will in any case be at a salary
level no lower than that of an EX 17 General Manager, and will be in a position
based within a 30 mile radius of the World Trade Center in Portland.

This commitment supersedes any other agreement that you may have had in the past
with the Company concerning your employment, and your signature below will
acknowledge that the commitment contained in this memorandum is the only
enforceable obligation specifically between the Company and yourself concerning
your employment from this point forward.

During the period of your employment by the Company, you commit to devote your
full business time, energy, and best efforts to the business and affairs of the
Company, including but not limited to the satisfactory completion of the Trojan
decommissioning and the successful management of the issues related to the dry
cask storage of spent fuel. During this time, you will also continue to be the
Company’s representative to the Nuclear Regulatory Commission in the Trojan
decommissioning process.

While you will retain your right to terminate your employment with the Company
at any time, the Company will also retain its right to terminate your employment
for cause at any time prior to the end of March 2013. “For cause” in this case
means your gross negligence, willful misconduct, or neglect in the performance
of the duties and services as an employee of the Company; or your conviction
(including by plea of guilty or nolo contendere) of a felony by a trial court;
or your violation of any material policy of the Company; or your violation of
any federal, state, or local law or regulation in the performance or
nonperformance of your duties for the Company.

After March, 2013, should your employment be terminated by the Company, you may
be eligible for whatever severance benefits the Company may be offering at that
time based on your position at the time of termination if the eligibility
requirements of the applicable severance plan are met.

I continue to be pleased with the performance you exhibit in your role of Vice
President, Power Supply. Thank you for working hard to make our plant operations
and power generation better and better.

 

/s/ Peggy Fowler       May 6, 2008   Peggy Fowler       Date  

Acknowledged and agreed:

/s/ Stephen Quennoz       May 6, 2008   Stephen Quennoz       Date  